DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afonso et al., (US 20130274582; hereinafter Afonso) in view of Avitall (US 5454370).
Regarding claim 7, Afonso discloses (Figures 1 and 4b) a linear catheter (16) comprising: an elongated catheter shaft (24) including a proximal end (26) and a distal end (28), ([0041]-[0042]); a flexible, distal tip assembly at the distal end (28) of the catheter shaft (24), the distal tip assembly configured to conform to tissue when deployed, the distal tip assembly including a plurality of electrodes (30); and wherein the electrodes (30) are grouped into cliques of three or more electrodes (any three or more electrodes may be grouped together since the claim does not require that they are electrically grouped together or provide any further description of the groupings electrically), each clique of electrodes (30) configured to sample electrical characteristics of contacted tissue in at least two substantially transverse directions (each electrode 30 is configured to measure a different direction, as seen in Figure 4b, so this could be any group of three or more electrodes configured to measure in at least two substantially transverse directions), wherein the three or more electrodes in each clique are adjacent to each other in a fixed relative position along the linear catheter when the catheter is in the fully expanded state, as seen in Figure 4B ([0041]-[0044], [0047], [0054]-[0055]). Afonso further discloses that there is a center-to-center distance between the electrodes in each clique (any clique of electrodes 30 will have a center-to-center distance between the electrodes), but fails to disclose that the center-to-center distance between the electrodes in each clique is between 0.5 and 4 millimeters. However, Avitall teaches (Figure 3) a linear catheter comprising electrodes (30), wherein the center-to-center distance between the electrodes in a clique (any three of the electrodes 30 grouped together for example) is between 0.5 and 4 millimeters (Col. 3, line 65 – Col. 4, line 3: it is taught that the electrodes are 1-3 mm long separated by a distance of 0.5 to 1.0 mm; therefore, the center-to-center distance between three consecutive electrodes would be between 0.5 and 4 mm if the electrodes are 1 mm long spaced apart 0.5 mm since the distance between the first & second electrodes would be 1.5 mm, the distance between the second & third electrodes would be 1.5 mm, and the distance between the first & third electrodes would be 3 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afonso to include the center-to-center distance between the electrodes in each clique being between 0.5 and 4 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 8, Afonso further discloses (Figures 1 and 4b) that the electrical characteristics sampled by the electrodes (30) in the clique are collectively indicative of the true electrical characteristics of the tissue independent of the orientation of the linear catheter (16) relative to the tissue ([0041]-[0044], [0047], [0054]-[0055]: the electrical characteristics sampled by the electrodes 30 will be indicative of the true electrical characteristics irrespective of the catheter orientation since the orientation will not change these electrical characteristics during use).
Regarding claim 9, Afonso further discloses (Figures 1 and 4b) that the distal tip assembly includes a distal tip (distal end of the distal tip assembly) and a circumferential portion (forming the basket shown in Figure 4b proximally from the distal tip) extending proximally from the distal tip, the cliques of electrodes coupled to the distal tip, the circumferential portion, or a combination thereof ([0041]-[0044], [0047], [0054]-[0055]).
Regarding claim 10, Afonso/Avitall teaches (in view of annotated Figure 4b directly below) that the electrodes (30) of the cliques form an isosceles triangle in the perpendicular cross-section of the catheter (one electrode from each clique, of a respective spline, forms the isosceles triangle as shown below) when the catheter is in the fully expanded state, with a vertex angle between 30°-140°, when the electrodes (30) are grouped into a clique shown as an example in annotated Figure 4b below ([0041]-[0044], [0047], [0054]-[0055]).

    PNG
    media_image1.png
    631
    773
    media_image1.png
    Greyscale

Regarding claim 11, Afonso further discloses (Figures 1 and 4b) that the distance between each electrode (30) of a clique is equal when the electrodes (30) are grouped into a cliques of three or more in one spline when the catheter is in the fully expanded state ([0041]-[0044], [0047], [0054]-[0055]).
Regarding claim 12, Afonso/Avitall further teaches (in view of annotated Figure 4b directly below) that the cliques of the electrodes form a right triangle (one electrode from each clique, of a respective spline, forms the right triangle as shown below) in the plane forming the right triangle between the electrodes (30) of the example clique shown in annotated Figure 4b below when the catheter is in the fully expanded state ([0041]-[0044], [0047], [0054]-[0055]). 

    PNG
    media_image2.png
    631
    773
    media_image2.png
    Greyscale

Regarding claim 13, Afonso/Avitall further teaches that the distance between at least two pairs of electrodes within each clique is equal when the electrodes are grouped into a cliques of three or more in one spline. Specifically, the modified electrodes are spaced apart 0.5-1 mm in view of Avitall. Therefore, at least two consecutive pairs of electrodes (AB and CD of a group ABCD for example) would have an equal distance between consecutive electrodes when all the electrodes are spaced apart in the same distance (the distance between pair AB would be the same as the distance between pair CD).
Regarding claim 14, Afonso/Avitall further teaches (in view of annotated Figure 4b) that the cliques of electrodes (30) are configured in a triangular-shape (one electrode from each clique, of a respective spline, forms a triangular shape as shown below; therefore different electrode combinations forming the same configuration as below for each clique of a different spline would create a triangular shape) in the perpendicular cross-section of the catheter when the electrodes (30) are grouped into a clique shown as an example in annotated Figure 4b below ([0041]-[0044], [0047], [0054]-[0055]).

    PNG
    media_image1.png
    631
    773
    media_image1.png
    Greyscale

Regarding claim 16, Afonso discloses (Figures 1 and 4b) a linear catheter (16) comprising: an elongated catheter shaft (24) including a proximal end (26) and a distal end (28), ([0041]-[0042]); a flexible, distal tip assembly at the distal end (28) of the catheter shaft (24), the distal tip assembly configured to conform to tissue when deployed, the distal tip assembly including a plurality of electrodes (30); and wherein the electrodes (30) are grouped into cliques of three or more electrodes (any three or more electrodes may be grouped together since the claim does not require that they are electrically grouped together or provide any further description of the groupings electrically), each clique of electrodes (30) configured to sample electrical characteristics of contacted tissue in at least two substantially transverse directions (each electrode 30 is configured to measure a different direction, as seen in Figure 4b, so this could be any group of three or more electrodes configured to measure in at least two substantially transverse directions), wherein the three or more electrodes in each clique are adjacent to each other in a fixed relative position along the linear catheter, and signal processing circuitry configured to process the electrodes in their respective cliques ([0041]-[0044], [0047], [0054]-[0055]). Afonso further discloses that there is a center-to-center distance between the electrodes in each clique (any clique of electrodes 30 will have a center-to-center distance between the electrodes), but fails to disclose that the center-to-center distance between the electrodes in each clique is between 0.5 and 4 millimeters. However, Avitall teaches (Figure 3) a linear catheter comprising electrodes (30), wherein the center-to-center distance between the electrodes in a clique (any three of the electrodes 30 grouped together for example) is between 0.5 and 4 millimeters (Col. 3, line 65 – Col. 4, line 3: it is taught that the electrodes are 1-3 mm long separated by a distance of 0.5 to 1.0 mm; therefore, the center-to-center distance between three consecutive electrodes would be between 0.5 and 4 mm if the electrodes are 1 mm long spaced apart 0.5 mm since the distance between the first & second electrodes would be 1.5 mm, the distance between the second & third electrodes would be 1.5 mm, and the distance between the first & third electrodes would be 3 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afonso to include the center-to-center distance between the electrodes in each clique being between 0.5 and 4 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 17, Afonso further discloses signal processing circuitry configured to process the electrodes (30) in their respective cliques ([0041]-[0044], [0047], [0054]-[0055]).
Regarding claim 18, Afonso further discloses that the three or more electrodes (30) in each clique are adjacent in a fixed relative position along the linear catheter ([0041]-[0044], [0047], [0054]-[0055]).
Regarding claim 19, Afonso further discloses that the three or more electrodes (30) in each clique are electrically coupled to each other ([0041]-[0044], [0047], [0054]-[0055]).
Regarding claim 20, Afonso further discloses that the three or more electrodes (30) in each clique are electrically coupled to each other ([0041]-[0044], [0047], [0054]-[0055]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afonso and Avitall, as applied to claim 7 above, and further in view of Kordis et al., (US 20120271139; hereinafter Kordis).
Regarding claim 15, Afonso/Avitall teaches (Figures 1 and 4b) the linear catheter of claim 7, wherein the plurality of electrodes (30) are spot electrodes ([0041]-[0044], [0047], [0054]-[0055]), but fails to disclose that the distal tip assembly further includes one or more flexible electronic circuits that are communicatively and mechanically coupled to the plurality of electrodes. However, Kordis teaches (Figures 38A-B) a catheter having one or more flexible electronic circuits (flex circuits) that communicatively and mechanically coupled to a plurality of electrodes (186), ([0163]-[0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afonso/Avitall to include one or more flexible electronic circuits that are communicatively and mechanically coupled to the plurality of electrodes, as taught by Kordis, because the modification would provide electronic support assemblies that is flexible for the electrodes (Kordis; [0163]-[0164]) which would ease any stress on the circuitry during use. 
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the cited references fail to teach the newly amended limitations directed toward the fixed relative position of electrodes in each clique along the linear catheter, Examiner respectfully disagrees. As explained above, any three or more electrodes of the device of Afonso may be grouped together in the fully expanded state, as shown in Figure 4B, since the claim does not require that they are electrically grouped together or provide any further description of the groupings electrically. Although the newly amended limitations require that the three or more electrodes in each clique are adjacent to each other in a fixed relative position along the linear catheter, there is still no description in the claims of what a clique of the electrodes is. Therefore, as previously suggested in the interview held 07/13/2022, Examiner suggests further defining the clique of the electrodes by providing an accurate description of the structure of each clique, not the relative positioning of a clique. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794